DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered. 
This action is in response to the papers filed on August 2, 2021.  Applicant’s arguments and amendments to the claims filed August 2, 2021 have been entered.  Claims 1, 2, 8, 15, 28-30, and 34-35 have been amended, claims 13, 14, and 16-18 have been cancelled, and no claims have been newly added.  Claims 1-12, 15, and 19-35 are pending.  Claims 8-12, 15, 19, 20, and 34-35  stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim 
Claims 1-7 and 21-33 are under consideration.


Priority
	Acknowledgment is made of applicant's claim for d priority to the filing dates of the PCT Application Serial No. PCT/US20/39990 filed on June 26, 2020; United States Provisional Patent Application Serial No. 63/012,994 filed on April 21, 2020; and United States Provisional Patent Application Serial No. 62/866,223 filed on June 27, 2019.
Rejoinder-Election/Restrictions
Claims 1-7 and 21-33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-12, 15, 19, 20, and 34-35 directed to a delivery system and a method to use an intraocular delivery device that includes all the limitations of the allowable product of base claim 1, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 18, 2011 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejections - 35 USC § 102

Claims 1-7, 21-24, 28-31 and 33 were rejected in the previous Office Action mailed June 1 , 2021, under 35 U.S.C. 102(a)(2) as being anticipated by Venkatraman et al. (Pub. No: US 2015/0209274; Pub. Date: Jul. 30, 2015).  Applicant has amended base claim 1, as previously discussed in the interview of June 24, 2021, to include the limitations that the ophthalmic article, comprising: a biocompatible matrix comprising a copolymer derived from a caprolactone monomer and at least one other monomer; and an active agent or a diagnostic agent; wherein said ophthalmic article is toroid shaped to contact and enclose contiguously around an outer surface of a haptic of an intraocular lens (IOL).  The rejection is hereby withdrawn as the prior art of record does not disclose an ophthalmic article, comprising   a biocompatible matrix comprising a copolymer derived from a caprolactone monomer and at least one other monomer; and an active agent or a diagnostic agent; wherein said ophthalmic article is toroid shaped to contact and enclose contiguously around an outer surface of a haptic of an intraocular lens (IOL).  Accordingly, the rejection is hereby withdrawn.  
Withdrawn Rejections - 35 USC § 103

	8Claims 1, 4, 7, 24-27, 32, and 33 were rejected in the previous Office Action mailed June 1, 2021, under 35 U.S.C. 103 as being unpatentable over the combination of Venkatraman et al. (Pub. No: US 2015/0209274; Pub. Date: Jul. 30, 2015) and .Siney et al. (Pub. No.: US 2019/0053892; Pub. Date: Feb. 21, 2019).  Applicant has amended base claim 1, as previously discussed in the interview of June 24, 2021, to include the contiguously around an outer surface of a haptic of an intraocular lens (IOL).  The rejection is hereby withdrawn as the prior art of record does not disclose an ophthalmic article, comprising   a biocompatible matrix comprising a copolymer derived from a caprolactone monomer and at least one other monomer; and an active agent or a diagnostic agent; wherein said ophthalmic article is toroid shaped to contact and enclose contiguously around an outer surface of a haptic of an intraocular lens (IOL).  Accordingly, the rejection is hereby withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jiang Wang on August 6, 2021. 
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 15 has been amended as follows:


 In line four the phrase “wherein said one or more drug release articles is toroid shaped to contact and enclose contiguously around an outer surface of one or more haptics of said IOL,” has been deleted and replaced with the phrase “wherein said one or more drug release articles comprises a biocompatible matrix comprising a copolymer derived from a caprolactone monomer and at least one other monomer; and one or more active agents, wherein said one or more drug release articles is toroid shaped to contact and enclose contiguously around an outer surface of one or more haptics of said IOL,”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of filing it would not have been obvious to produce an ophthalmic article, comprising: a biocompatible matrix comprising a copolymer derived from a caprolactone monomer and at least one other monomer; and an active agent or a diagnostic agent; wherein said ophthalmic article is toroid shaped to contact and enclose contiguously around an outer surface of a haptic of an intraocular lens (IOL). 
The closest prior art is by Venkatraman et al. (Pub. No: US 2015/0209274; Pub. Date: Jul. 30, 2015).  Venkatraman discloses a drug eluting member that attaches onto the perimeter of the lens portion of an intraocular lens (abstract) wherein the article has a hepatic portion extending from the lens [0056], wherein the lens comprises a drug eluting member which surrounds the base of the haptics in a toroid shape (210) and contacts and encloses the two outer surface of   hepatic that emerges from the  of the 

The instant invention is the first ophthalmic article, comprising: a biocompatible matrix comprising a copolymer derived from a caprolactone monomer and at least one other monomer; and an active agent or a diagnostic agent; wherein said ophthalmic article is toroid shaped to contact and enclose contiguously around an outer surface of a haptic of an intraocular lens (IOL). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-12, 15, and 19-35 are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617